Citation Nr: 0923918	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to a personal assault.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 
1999, during the Persian Gulf War.  She served in Somalia 
from January 12, 1993, to April 29, 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), New York, New York, Regional Office 
(RO), which inter alia denied her service connection claim 
for PTSD.  The Veteran disagreed with such decision and 
subsequently perfected an appeal. 

During the pendency of her appeal, the Veteran relocated to 
the San Juan, the Commonwealth of Puerto Rico, area.  Thus, 
her appeal was transferred to the San Juan RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD due to a 
personal assault, which she maintains occurred during her 
active duty service.  Based on review of the record, the 
Board finds that further development is necessary.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran requested that her military personnel records be 
reviewed to determine if she underwent behavioral changes in-
service as a result of her personal assault.  See January 
2006 "Statement in Support of Claim, VA Form 21-4138.  She 
also indicated that her job performance went down and she was 
passed for promotion due to the in-service assault.  See June 
2006 Hand-Written Statement from the Veteran. 

Review of the record reveals that the Veteran's service 
personnel records are not associated with the claims folder.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This 
duty includes obtaining pertinent service records identified 
by the Veteran or which would help substantiate her claim.  
Id.  Although the RO made requests to the National Personnel 
Records Center (NPRC) for the Veteran's entire personnel 
record, there was no formal finding that the Veteran's 
service personnel records were unavailable.  As such, the 
AMC/RO should obtain the Veteran's service personnel records.  
If such records are unavailable, the AMC/RO should obtain and 
associate with the claims folder a formal finding from the 
NPRC that such records are unavailable.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also obtain and 
associate with the claims file, through 
the appropriate channels, the Veteran's 
complete service personnel records.  

To the extent there is any attempt to 
obtain records, including any 
unsuccessful attempts, the claims file 
must contain documentation of the 
attempts made.  The Veteran and her 
representative should also be informed 
of the negative results, and should be 
given an opportunity to obtain the 
records.  

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining the etiology of the 
current PTSD diagnosis. The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed. Any indicated tests 
should be accomplished. A rationale for 
any opinion expressed should be provided. 

The examiner must be made aware that the 
Veteran requested that her military 
personnel records be reviewed to 
determine if she underwent behavioral 
changes in-service as a result of her 
personal assault.  See January 2006 
"Statement in Support of Claim, VA Form 
21-4138.  She also indicated that her job 
performance went down and she was passed 
for promotion due to the in-service 
assault.  See June 2006 Hand-Written 
Statement from the Veteran.  Based on 
examination findings, historical records, 
and medical principles, the VA examiner 
should give a medical opinion, with full 
rationale, as to the likely etiology of 
the veteran's PTSD and specifically 
whether it is at least as likely as not 
that the veteran has PTSD which is 
etiologically related to her military 
service.  The examiner should 
specifically identify the verified 
stressor(s) which is(are) responsible for 
PTSD.  A rationale for any opinion 
expressed should be provided.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for PTSD due to a 
personal assault.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




